
	
		II
		111th CONGRESS
		1st Session
		S. 566
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Durbin (for himself,
			 Mr. Schumer, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To create a Financial Product Safety Commission, to
		  provide consumers with stronger protections and better information in
		  connection with consumer financial products, and to give providers of consumer
		  financial products more regulatory certainty. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Financial Product Safety
			 Commission Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Establishment of Commission.
					Sec. 5. Objectives and responsibilities.
					Sec. 6. Coordination of enforcement.
					Sec. 7. Authorities.
					Sec. 8. Collaboration with Federal and State
				entities.
					Sec. 9. Prohibited acts.
					Sec. 10. Enforcement.
					Sec. 11. Reports.
					Sec. 12. Authorization of appropriations.
				
			2.FindingsCongress finds that—
			(1)the Nation’s
			 multiagency financial services regulatory structure has created a dispersion of
			 regulatory responsibility, which in turn has led to an inadequate focus on
			 protecting consumers from inappropriate consumer financial products and
			 practices;
			(2)the absence of
			 appropriate oversight has allowed excessively costly or predatory consumer
			 financial products and practices to flourish; and
			(3)the creation of a
			 regulator whose sole focus is the safety of consumer financial products would
			 help address this lack of consumer protection.
			3.DefinitionsFor purposes of this Act—
			(1)the terms
			 Commission, Chairperson, and
			 Commissioner mean the Financial Product Safety Commission
			 established under this Act and the Chairperson and any Commissioner thereof,
			 respectively;
			(2)the term
			 consumer financial product includes—
				(A)any extension of
			 credit, deposit account, payment mechanism, or other product or service within
			 the scope of—
					(i)the
			 Truth in Savings Act (12 U.S.C. 4301 et seq.);
					(ii)the Consumer
			 Credit Protection Act (15 U.S.C. 1601 et seq.); or
					(iii)article 3
			 (relating to negotiable instruments) or article 4 (relating to bank deposits)
			 of the Uniform Commercial Code, as in effect in any State;
					(B)any other
			 extension of credit, deposit account, or payment mechanism; and
				(C)any ancillary
			 product, practice, or transaction;
				(3)the term
			 appropriate committees of Congress means the Committee on
			 Banking, Housing, and Urban Affairs and the Subcommittee on Financial Services
			 and General Government of the Committee on Appropriations of the Senate, and
			 the Committee on Financial Services and the Subcommittee on Financial Services
			 and General Government of the Committee on Appropriations of the House of
			 Representatives, and any successor committees, as may be constituted;
			(4)the term
			 consumer means any natural person and any small business concern,
			 as defined in section 3 of the Small Business Act (15 U.S.C. 632); and
			(5)the term
			 credit has the same meaning as in section 103 of the Truth in
			 Lending Act (15 U.S.C. 1602).
			4.Establishment of
			 Commission
			(a)Establishment;
			 chairperson
				(1)EstablishmentThere
			 is established the Financial Product Safety Commission which
			 shall be an independent establishment, as defined in section 104(1) of title 5,
			 United States Code.
				(2)Membership
					(A)In
			 generalThe Commission shall be comprised of 5 commissioners,
			 appointed by the President, by and with the advice and consent of the
			 Senate.
					(B)ConsiderationsIn
			 making appointments to the Commission, the President shall consider individuals
			 who, by reason of their background and expertise in areas related to consumer
			 financial product safety, are qualified to serve as members of the
			 Commission.
					(3)ChairpersonThe
			 Chairperson of the Commission shall be appointed by the President, by and with
			 the advice and consent of the Senate, from among the members of the
			 Commission.
				(4)RemovalAny
			 Commissioner may be removed by the President for neglect of duty or malfeasance
			 in office, but for no other cause.
				(b)Term;
			 vacancies
				(1)In
			 generalExcept as provided in paragraph (2)—
					(A)the Commissioners
			 first appointed under this section shall be appointed for terms ending 3, 4, 5,
			 6, and 7 years, respectively, after the date of enactment of this Act, the term
			 of each to be designated by the President at the time of nomination; and
					(B)each of their
			 successors shall be appointed for a term of 5 years from the date of the
			 expiration of the term for which the predecessor was appointed.
					(2)LimitationsAny
			 Commissioner appointed to fill a vacancy occurring prior to the expiration of
			 the term for which the predecessor thereof was appointed shall be appointed
			 only for the remainder of such term. A Commissioner may continue to serve after
			 the expiration of such term until a successor has taken office, except that
			 such Commissioner may not continue to serve more than 1 year after the date on
			 which the term of that Commissioner would otherwise expire under this
			 subsection.
				(c)Restrictions on
			 outside activities
				(1)Political
			 affiliationNot more than 3 Commissioners may be affiliated with
			 the same political party.
				(2)Conflicts of
			 interestNo individual may serve as a Commissioner if that
			 individual—
					(A)is in the employ
			 of, holding any official relation to, or married to any person engaged in
			 selling or devising consumer financial products;
					(B)owns stock or
			 bonds of substantial value in a person so engaged;
					(C)is in any other
			 manner pecuniarily interested in a person so engaged; or
					(D)engages in any
			 other business, vocation, or employment.
					(d)Vacancies;
			 quorum; seal; Vice Chairperson
				(1)VacanciesNo
			 vacancy on the Commission shall impair the right of the remaining Commissioners
			 to exercise all the powers of the Commission.
				(2)QuorumThree
			 members of the Commission shall constitute a quorum for the transaction of
			 business, except that—
					(A)if there are only
			 3 members serving on the Commission because of vacancies on the Commission, 2
			 members of the Commission shall constitute a quorum for the transaction of
			 business; and
					(B)if there are only
			 2 members serving on the Commission because of vacancies on the Commission, 2
			 members shall constitute a quorum for the 6-month period (or the 1-year period,
			 if the 2 members are not affiliated with the same political party) beginning on
			 the date of the vacancy which caused the number of Commissioners to decline to
			 2.
					(3)SealThe
			 Commission shall have an official seal, of which judicial notice shall be
			 taken.
				(4)Vice
			 ChairpersonThe Commission shall annually elect a Vice
			 Chairperson to act in the absence or disability of the Chairperson or in case
			 of a vacancy in the office of the Chairperson.
				(e)OfficesThe
			 Commission shall maintain a principal office and such field offices as it
			 determines necessary, and may meet and exercise any of its powers at any other
			 place.
			(f)Functions of
			 chairperson; request for appropriations
				(1)DutiesThe
			 Chairperson shall be the principal executive officer of the Commission, and
			 shall exercise all of the executive and administrative functions of the
			 Commission, including functions of the Commission with respect to—
					(A)the appointment
			 and supervision of personnel employed by the Commission (and the Commission
			 shall fix their compensation at a level comparable to that for employees of the
			 Securities and Exchange Commission);
					(B)the distribution
			 of business among personnel appointed and supervised by the Chairperson and
			 among administrative units of the Commission; and
					(C)the use and
			 expenditure of funds.
					(2)GovernanceIn
			 carrying out any of the functions of the Chairperson under this subsection, the
			 Chairperson shall be governed by general policies of the Commission and by such
			 regulatory decisions, findings, and determinations as the Commission may, by
			 law, be authorized to make.
				(3)Requests for
			 appropriationsRequests or estimates for regular, supplemental,
			 or deficiency appropriations on behalf of the Commission may not be submitted
			 by the Chairperson without the prior approval of a majority vote of the
			 Commission.
				(g)Agenda and
			 priorities; establishment and commentsNot later than 30 days
			 before the beginning of each fiscal year, the Commission shall establish an
			 agenda for Commission action under its jurisdiction and, to the extent
			 feasible, shall establish priorities for such actions. Before establishing such
			 agenda and priorities, the Commission shall conduct a public hearing on the
			 agenda and priorities, and shall provide reasonable opportunity for the
			 submission of comments.
			5.Objectives and
			 responsibilities
			(a)ObjectivesThe
			 objectives of the Commission are—
				(1)to minimize
			 unreasonable consumer risk associated with buying and using consumer financial
			 products;
				(2)to prevent and
			 eliminate practices that lead consumers to incur unreasonable, inappropriate,
			 or excessive debt, or make it difficult for consumers to repay existing debt,
			 including practices or product features that are abusive, fraudulent, unfair,
			 deceptive, predatory, anticompetitive, or otherwise inconsistent with consumer
			 protection;
				(3)to promote
			 practices that assist and encourage consumers to use credit and consumer
			 financial products responsibly, avoid excessive debt, and avoid unnecessary or
			 excessive charges derived from or associated with consumer financial
			 products;
				(4)to ensure that
			 providers of consumer financial products provide credit based on the ability of
			 the consumer to repay the debt incurred;
				(5)to ensure that
			 consumer credit history is maintained, reported, and used fairly and
			 accurately;
				(6)to maintain
			 strong privacy protections for consumer transactions, credit history, and other
			 personal information associated with the use of consumer financial
			 products;
				(7)to collect,
			 investigate, resolve, and inform the public about consumer complaints regarding
			 consumer financial products;
				(8)to ensure a fair
			 resolution of consumer disputes regarding consumer financial products;
			 and
				(9)to take such
			 other steps as are reasonable to protect users of consumer financial
			 products.
				(b)ResponsibilitiesThe
			 Commission shall—
				(1)promulgate
			 consumer financial product safety rules that—
					(A)ban abusive,
			 fraudulent, unfair, deceptive, predatory, anticompetitive, or otherwise
			 anticonsumer practices, products, or product features;
					(B)place reasonable
			 restrictions on consumer financial products, practices, or product features to
			 reduce the likelihood that they may be provided in a manner that is
			 inconsistent with the objectives specified in subsection (a); and
					(C)establish
			 requirements for such clear and adequate warnings or other information, and the
			 form and manner of delivery of such warnings or other information, as may be
			 appropriate to advance the objectives specified in subsection (a);
					(2)establish and
			 maintain a best practices guide for all providers of consumer financial
			 products;
				(3)conduct such
			 continuing studies and investigations of consumer financial products industry
			 practices as it determines necessary;
				(4)award grants or
			 enter into contracts for the conduct of such studies and investigations with
			 any person (including a governmental entity), as necessary to advance the
			 objectives specified in subsection (a);
				(5)following
			 publication of a rule, assist public and private organizations or groups of
			 consumer financial product providers, administratively and technically, in the
			 development of safety standards or guidelines that would assist such providers
			 in complying with such rule;
				(6)comment on
			 selected rulemakings of agencies designated in section 6(d) affecting consumer
			 financial products; and
				(7)establish and
			 operate a consumer financial product customer hotline which consumers can call
			 to register complaints and receive information on how to combat anticonsumer
			 products or practices.
				6.Coordination of
			 enforcement
			(a)In
			 generalNotwithstanding any concurrent or similar authority of
			 any other agency, the Commission shall enforce the requirements of this
			 Act.
			(b)Rule of
			 constructionThe authority granted to the Commission to make and
			 enforce rules under this Act shall not be construed to impair the authority of
			 any other Federal department or agency to make and enforce rules under any
			 other provision of law, provided that any portion of any rule promulgated by
			 any other such department or agency that conflicts with a rule promulgated by
			 the Commission and that is less protective of consumers than the rule
			 promulgated by the Commission shall be superseded by the rule promulgated by
			 the Commission, to the extent of the conflict. Any portion of any rule
			 promulgated by any other such department or agency that is not superseded by a
			 rule promulgated by the Commission shall remain in force without regard to this
			 Act.
			(c)Agency
			 authorityAny department or agency designated in subsection (d)
			 may exercise, for the purpose of enforcing compliance with any requirement
			 imposed under this Act, any authority conferred on such department or agency by
			 any other Act.
			(d)Designated
			 departments and agenciesThe departments and agencies designated
			 in this subsection are—
				(1)the Board of
			 Governors of the Federal Reserve System;
				(2)the Federal
			 Deposit Insurance Corporation;
				(3)the Office of the
			 Comptroller of the Currency;
				(4)the Office of
			 Thrift Supervision;
				(5)the National
			 Credit Union Administration;
				(6)the Federal
			 Housing Finance Authority;
				(7)the Federal
			 Housing Administration;
				(8)the Department of
			 Housing and Urban Development;
				(9)the Federal Home
			 Loan Bank Board;
				(10)the Federal
			 Trade Commission; and
				(11)any successor to
			 the agencies, referred to in paragraphs (1) through (10), as may be
			 constituted.
				(e)Coordination of
			 rulemakingAny department or agency designated in subsection (d)
			 that engages in a rulemaking affecting consumer financial products shall
			 consult with the Commission in the promulgation of such rules.
			7.Authorities
			(a)Authority To
			 conduct hearings or other inquiries
				(1)In
			 generalThe Commission may, by one or more of its members, or by
			 such agents or agency as it may designate, conduct any hearing or other inquiry
			 necessary or appropriate to its functions anywhere in the United States.
				(2)Member
			 participationA Commissioner who participates in a hearing, or
			 other inquiry described in paragraph (1), shall not be disqualified solely by
			 reason of such participation from subsequently participating in a decision of
			 the Commission in the same matter.
				(3)Notice
			 requiredThe Commission shall publish notice of any proposed
			 hearing in the Federal Register, and shall afford a reasonable opportunity for
			 interested persons to present relevant testimony and data.
				(b)Commission
			 powers; ordersThe Commission shall have the power—
				(1)to require, by
			 special or general orders, any person to submit in writing such reports and
			 answers to questions as the Commission may prescribe to carry out a specific
			 regulatory or enforcement function of the Commission, and such submission shall
			 be made within such reasonable period and under oath or otherwise as the
			 Commission may determine, and such order shall contain a complete statement of
			 the reasons that the Commission requires the report or answers specified in the
			 order to carry out a specific regulatory or enforcement function of the
			 Commission;
				(2)to administer
			 oaths;
				(3)to require by
			 subpoena the attendance and testimony of witnesses and the production of all
			 documentary evidence relating to the execution of its duties;
				(4)in any proceeding
			 or investigation to order testimony to be taken by deposition before any person
			 who is designated by the Commission and has the power to administer oaths and,
			 in such instances, to compel testimony and the production of evidence in the
			 same manner as authorized under paragraph (3);
				(5)to pay witnesses
			 the same fees and mileage costs as are paid in like circumstances in the courts
			 of the United States;
				(6)to accept
			 voluntary and uncompensated services relevant to the performance of the duties
			 of the Commission, notwithstanding the provisions of section 1342 of title 31,
			 United States Code, and to accept voluntary and uncompensated services (but not
			 gifts) relevant to the performance of the duties of the Commission provided
			 that any such services shall not be from parties that have or are likely to
			 have business before the Commission;
				(7)to—
					(A)issue an order
			 requiring compliance with applicable legal requirements;
					(B)issue a civil
			 penalty order in accordance with section 10(b);
					(C)initiate,
			 prosecute, defend, intervene in, or appeal (other than to the Supreme Court of
			 the United States), through its own legal representative and in the name of the
			 Commission, any civil action, if the Commission makes a written request to the
			 Attorney General of the United States for representation in such civil action
			 and the Attorney General does not, within the 45-day period beginning on the
			 date on which such request was made, notify the Commission in writing that the
			 Attorney General will represent the Commission in such civil action; and
					(D)whenever the
			 Commission obtains evidence that any person has engaged in conduct that may
			 constitute a violation of Federal criminal law, including a violation of
			 section 9, transmit such evidence to the Attorney General of the United States;
			 and
					(8)to delegate any
			 of its functions or powers, other than the power to issue subpoenas under
			 paragraph (3), to any officer or employee of the Commission.
				(c)Noncompliance
			 with subpoena or commission orderIf a person refuses to obey a
			 subpoena or order of the Commission issued under subsection (b), the Commission
			 (subject to subsection (b)(7)) or the Attorney General of the United States may
			 bring an action in the United States district court for the district and
			 division in which the inquiry is carried out or any other appropriate United
			 States district court seeking an order requiring compliance with the subpoena
			 or order.
			(d)Disclosure of
			 informationNo person shall be subject to civil liability to any
			 person (other than the Commission or the United States) for disclosing
			 information to the Commission.
			(e)Customer and
			 revenue dataThe Commission may, by rule, require any provider of
			 consumer financial products to provide to the Commission such customer and
			 revenue data as may be required to carry out this Act.
			(f)Purchase of
			 consumer financial products by commissionFor purposes of
			 carrying out this Act, the Commission may purchase any consumer financial
			 product and it may require any provider of consumer financial products to sell
			 the product to the Commission at cost.
			(g)Contract
			 authorityThe Commission is authorized to enter into contracts
			 with governmental entities, private organizations, or individuals for the
			 conduct of activities authorized by this Act.
			(h)Budget
			 estimates and requests; legislative recommendations; testimony; comments on
			 legislation
				(1)Budget copies
			 to CongressWhenever the Commission submits any budget estimate
			 or request to the President or the Office of Management and Budget, it shall
			 concurrently transmit a copy of that estimate or request to the appropriate
			 committees of Congress.
				(2)Legislative
			 recommendationWhenever the Commission submits any legislative
			 recommendations, testimony, or comments on legislation to the President or the
			 Office of Management and Budget, it shall concurrently transmit a copy thereof
			 to the appropriate committees of Congress. No officer or agency of the United
			 States shall have any authority to require the Commission to submit its
			 legislative recommendations, testimony, or comments on legislation, to any
			 officer or agency of the United States for approval, comments, or review, prior
			 to the submission of such recommendations, testimony, or comments to the
			 appropriate committees of Congress.
				8.Collaboration
			 with Federal and State entities
			(a)PreemptionNothing
			 in this Act or any rule promulgated under this Act may be construed to annul,
			 alter, affect, or exempt any person from complying with the laws of any State,
			 except to the extent that those laws are inconsistent with a consumer financial
			 product safety rule promulgated by the Commission, and then only to the extent
			 of the inconsistency. For purposes of this section, a State law is not
			 inconsistent with this Act or a consumer financial product safety rule, or the
			 purposes of the Act or rule, if the protection afforded by such State law to
			 any consumer is greater than the protection provided by the consumer financial
			 product safety rule or this Act. Nothing in this Act or any rule promulgated
			 under this Act precludes any remedy under State law to or on behalf of a
			 consumer.
			(b)Programs To
			 promote Federal-State cooperation
				(1)In
			 generalThe Commission shall establish a program to promote
			 cooperation between the Federal Government and State governments for purposes
			 of carrying out this Act.
				(2)AuthoritiesIn
			 implementing the program under paragraph (1), the Commission may—
					(A)accept from any
			 State or local authority engaged in activities relating to consumer protection
			 assistance in such functions as data collection, investigation, and educational
			 programs, as well as other assistance in the administration and enforcement of
			 this Act which such States or local governments may be able and willing to
			 provide and, if so agreed, may pay in advance or otherwise for the reasonable
			 cost of such assistance; and
					(B)commission any
			 qualified officer or employee of any State or local government agency as an
			 officer of the Commission for the purpose of conducting investigations.
					(c)Cooperation of
			 Federal departments and agenciesThe Commission may obtain from
			 any Federal department or agency such statistics, data, program reports, and
			 other materials as it may determine necessary to carry out its functions under
			 this Act. Each such department or agency shall cooperate with the Commission
			 and, to the extent permitted by law, furnish such materials to the Commission.
			 The Commission and the heads of other departments and agencies engaged in
			 administering programs relating to consumer financial product safety shall, to
			 the maximum extent practicable, cooperate and consult in order to ensure fully
			 coordinated efforts.
			9.Prohibited
			 actsIt shall be unlawful for
			 any person—
			(1)to advertise, offer, or attempt to enforce
			 any agreement, term, change in term, fee, or charge in connection with any
			 consumer financial product, or engage in any practice, that is not in
			 conformity with this Act or an applicable consumer financial product safety
			 rule under this Act; or
			(2)to fail or refuse
			 to permit access to or copying of records, or fail or refuse to establish or
			 maintain records, or fail or refuse to make reports or provide information to
			 the Commission, as required under this Act or any rule under this Act.
			10.Enforcement
			(a)Criminal
			 penalties
				(1)Knowing and
			 willful violationsAny person who knowingly and willfully
			 violates section 9 shall be fined not more than $500,000, imprisoned not more
			 than 1 year, or both for each such violation.
				(2)Executives and
			 agentsAny individual director, officer, or agent of a business
			 entity who knowingly and willfully authorizes, orders, or performs any of the
			 acts or practices constituting in whole or in part a violation of section 9
			 shall be subject to penalties under this section, without regard to any
			 penalties to which that person may be otherwise subject.
				(b)Civil
			 penalties
				(1)In
			 generalAny person who violates section 9 shall be subject to a
			 civil penalty in an amount established under paragraph (2). A violation of
			 section 9 shall constitute a separate civil offense with respect to each
			 consumer financial product transaction involved.
				(2)Publication of
			 schedule of penaltiesNot later than December 1, 2009, and
			 December 1 of each fifth year thereafter, the Commission shall prescribe and
			 publish in the Federal Register a schedule of the maximum authorized civil
			 penalty that shall apply for any violation of section 9 that occurs on or after
			 January 1 of the year immediately following the date of such
			 publication.
				(3)Relevant
			 factors in determining amount of penaltyIn determining the
			 amount of any civil penalty in an action for a violation of section 9, the
			 Commission—
					(A)shall
			 consider—
						(i)the
			 nature of the consumer financial product;
						(ii)the severity of
			 the unreasonable risk to the consumer;
						(iii)the number of
			 products or services sold or distributed;
						(iv)the occurrence
			 or absence of consumer injury; and
						(v)the
			 appropriateness of such penalty in relation to the size of the business of the
			 person charged; and
						(B)shall ensure that
			 penalties in each case are sufficient to induce compliance by all regulated
			 entities.
					(4)Compromise of
			 penalty; deductions from penalty
					(A)In
			 generalAny civil penalty under this section may be compromised
			 by the Commission.
					(B)ConsiderationsIn
			 determining the amount of such penalty or whether it should be remitted or
			 mitigated and in what amount, the Commission—
						(i)shall
			 consider—
							(I)the nature of the
			 consumer financial product;
							(II)the severity of
			 the unreasonable risk to the consumer;
							(III)the number of
			 offending products or services sold;
							(IV)the occurrence
			 or absence of consumer injury; and
							(V)the
			 appropriateness of such penalty to the size of the business of the person
			 charged; and
							(ii)shall ensure
			 that compromise penalties remain sufficient to induce compliance by all
			 regulated entities.
						(C)AmountThe
			 amount of a penalty compromised under this paragraph, when finally determined,
			 or the amount agreed on compromise, may be deducted from any sums owing by the
			 United States to the person charged.
					(c)Collection and
			 use of penalties
				(1)Establishment
			 of fundThere is established within the Treasury of the United
			 States a fund, into which shall be deposited all criminal and civil penalties
			 collected under this section.
				(2)Use of
			 fundThe fund established under this subsection shall be used to
			 defray the costs of the operations of the Commission or, where appropriate,
			 provide restitution to harmed consumers.
				(d)Private
			 enforcement
				(1)In
			 generalA person may bring a civil action for a violation of
			 section 9 for equitable relief and other charges and costs in an amount equal
			 to the sum of—
					(A)any actual
			 damages sustained by such person as a result of such violation, if actual
			 damages resulted;
					(B)twice the amount
			 of any finance charge in connection with the transaction, except that such
			 liability shall not be less than $1,000, such minimum to be adjusted on an
			 annual basis by the Commission based upon the consumer price index; and
					(C)reasonable
			 attorney fees and costs.
					(e)Jurisdiction
				(1)In
			 generalAny action under this Act may be brought in any
			 appropriate United States district court, or in any other court of competent
			 jurisdiction, not later than 2 years after the date of the discovery of the
			 violation.
				(2)Rules of
			 constructionThis section does not bar a person from asserting a
			 violation of this Act in an action to collect a debt, or if foreclosure has
			 been initiated, as a matter of defense by recoupment or set-off. An action
			 under this Act shall not be the basis for removal of an action to a United
			 States district court. Neither this section nor any other section of this Act
			 preempts or otherwise displaces claims and remedies available under State law,
			 except as otherwise specifically provided in this Act.
				(f)State actions
			 for violations
				(1)Authority of
			 StatesIn addition to such other remedies as are provided under
			 State law, if the chief law enforcement officer of a State, or an official or
			 agency designated by a State, has reason to believe that any person has
			 violated or is violating section 9, the State—
					(A)may bring an
			 action to enjoin such violation in any appropriate United States district court
			 or in any other court of competent jurisdiction;
					(B)may bring an
			 action on behalf of the residents of the State to recover—
						(i)damages for which
			 the person is liable to such residents under subsection (d) as a result of the
			 violation; and
						(ii)civil penalties,
			 as established under subsection (b); and
						(C)in the case of
			 any successful action under subparagraph (A) or (B), shall be awarded the costs
			 of the action and reasonable attorney fees, as determined by the court.
					(2)Rights of
			 Federal regulators
					(A)Notice of State
			 actionA State shall serve prior written notice of any action
			 under paragraph (1) upon the Commission and provide the Commission with a copy
			 of its complaint, except in any case in which such prior notice is not
			 feasible, in which case the State shall serve such notice immediately upon
			 instituting such action.
					(B)Commission
			 authorizationUpon notice of an action under subparagraph (A),
			 the Commission shall have the right—
						(i)to
			 intervene in the action;
						(ii)upon so
			 intervening, to be heard on all matters arising therein;
						(iii)to remove the
			 action to the appropriate United States district court; and
						(iv)to file
			 petitions for appeal.
						(3)Investigatory
			 powersFor purposes of bringing any action under this subsection,
			 nothing in this subsection or in any other provision of Federal law shall
			 prevent the chief law enforcement officer of a State, or an official or agency
			 designated by a State, from exercising the powers conferred on the chief law
			 enforcement officer or such official by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				(4)Limitation on
			 State action while Federal action pendingIf the Commission has
			 instituted a civil action or an administrative action for a violation of
			 section 9, a State may not, during the pendency of such action, bring an action
			 under this section against any defendant named in the complaint of the
			 Commission for any violation of section 9 that is alleged in that
			 complaint.
				11.Reports
			(a)Reports to the
			 publicThe Commission shall determine what reports should be
			 produced and distributed to the public on a recurring and ad hoc basis, and
			 shall prepare and publish such reports on a website that provides free access
			 to the general public.
			(b)Report to the
			 President and Congress
				(1)In
			 generalThe Commission shall prepare and submit to the President
			 and the appropriate committees of Congress, at the beginning of each regular
			 session of Congress, a comprehensive report on the administration of this Act
			 for the preceding fiscal year.
				(2)Report
			 contentThe reports required by this subsection shall
			 include—
					(A)a thorough
			 appraisal, including statistical analyses, estimates, and long-term
			 projections, of the incidence and effects of practices associated with the
			 provision of consumer financial products that are inconsistent with the
			 objectives specified in section 5(a), with a breakdown, insofar as practicable,
			 among the various sources of injury, as the Commission finds
			 appropriate;
					(B)a list of
			 consumer financial product safety rules prescribed or in effect during such
			 year;
					(C)an evaluation of
			 the degree of observance of consumer financial product safety rules, including
			 a list of enforcement actions, court decisions, and compromises of civil
			 penalties, by location and company name;
					(D)a summary of
			 outstanding problems confronting the administration of this Act in order of
			 priority;
					(E)an analysis and
			 evaluation of public and private consumer financial product safety research
			 activities;
					(F)a list, with a
			 brief statement of the issues, of completed or pending judicial actions under
			 this Act;
					(G)the extent to
			 which technical information was disseminated to the research and consumer
			 communities and consumer information was made available to the public;
					(H)the extent of
			 cooperation between Commission officials, representatives of the consumer
			 financial products industry, and other interested parties in the implementation
			 of this Act, including a log or summary of meetings held between Commission
			 officials and representatives of industry and other interested parties;
					(I)an appraisal of
			 significant actions of State and local governments relating to the
			 responsibilities of the Commission;
					(J)such
			 recommendations for additional legislation as the Commission deems necessary to
			 carry out the purposes of this Act; and
					(K)the extent of
			 cooperation with, and the joint efforts undertaken by, the Commission in
			 conjunction with other regulators with whom the Commission shares
			 responsibilities for consumer financial product safety.
					12.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Commission for purposes of carrying out
			 this Act such sums as may be necessary.
		
